Citation Nr: 1700528	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-18 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for fungus infection of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran provided testimony at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  An October 2015 Board decision reopened the claim for service connection for fungus infection of the feet, and remanded that claim and a claim for service connection for posttraumatic stress disorder (PTSD) for additional development.  A January 2016 rating decision established service connection for PTSD with depression.  That action constituted a full grant of the benefits sought, and the claim for service connection for PTSD is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

Currently diagnosed tinea pedis is not related to any incident of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for fungus infection of the feet have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter sent in January 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, VA and private medical treatment records, and lay statements have been obtained and associated with the claims file prior to and subsequent to the October 2015 Board remand.  Further, as requested by the October 2015 Board remand, the Veteran had a VA examination regarding this claim for fungus infection of the feet.  The Board finds that examination was adequate because it was factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2015). 

The Board finds that there was substantial compliance with the October 2015 remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2015).

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service TO the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2015). Linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Unfortunately, after careful consideration of the evidence of record and the pertinent statues and regulations, the Board finds that service connection for fungus of the feet is not warranted.  

The relevant evidence of record includes the service medical records, which are unremarkable for any complaints, symptoms, treatment, or diagnosis of any fungal infection of the feet or any other skin condition of the feet.  The June 1971 service separation examination found the Veteran's lower extremities, feet, and skin to be normal.

At the May 2015 hearing, the Veteran stated that he first noticed a rash on his feet while stationed in Vietnam during the Vietnam War era.  He reported that he thought it was athlete's foot, but it turned into jungle rot.  The Veteran testified that he sought treatment after service, but was told that there were no records of his treatment because they were in the field when it happened.

The Board reopened the claim for service connection for fungus infection of the feet in October 2015.  The Board concluded that the Veteran had presented new medical evidence showing that he had been diagnosed with tinea pedis and a bacterial infection subsequent to the November 1977 rating decision.  Accordingly, the Board remanded the claim for a VA examination to determine whether the currently diagnosed disability was related to any incident of service.

At a November 2015 VA examination, although there was no active skin disease or fungal infection at the time of the examination, the examiner confirmed a diagnosis of tinea pedis because the Veteran's private medical treatments of record showed that he had been treated for tinea pedis.  The examiner opined that it was less likely that the tinea pedis was incurred in or caused by the claimed in-service injury, event, or illness.  In reaching that conclusion, the examiner observed that at the June 1971 separation examination, the skin and feet were normal.  The examiner then noted that private medical treatment records showed that he was treated in May 2007 for a skin problem on his neck, but denied any other skin problems.  The examiner further observed that in August 2007, the Veteran complained of a foot fungus, which he stated had been present for two months.  The examiner explained that jungle rot was a tropical ulcer, unlike tinea pedis.  Based on the medical evidence and the fact that the Veteran was first seen for tinea pedis in 2007, over 30 years after separation from service, the examiner could not establish a longitudinal trend of subjective complaints with the objective findings.  The examiner concluded that a causal relationship could not be established between the currently diagnosed tinea pedis and active service.

The Veteran is competent to report that he observed a rash on his feet while stationed in Vietnam.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology caused by the observed rash.  The question of an etiologic relationship between the Veteran's current tinea pedis and any incident during his service, including whether the rash he had in-service was jungle rot, involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is the Veteran's claim of a chronic, identifiable fungal infection of the feet uncorroborated by the evidence in the service, it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant).  The examiner recited that after service when treated for a neck skin problem, the Veteran denied other skin problems.  The Veteran also reported a recent onset when first treated for tinea pedis.

The Board finds that the most persuasive evidence in this case is the VA examination that found it less likely that tinea pedis was related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for fungal infection of the feet.  Therefore, this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

ORDER

Entitlement to service connection for fungus of the feet is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


